         Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 1 of 28 Page ID #:1




 1   Lisa T. Belenky (CA Bar No. 203225)
     John Buse (CA Bar No. 163156)
 2   CENTER FOR BIOLOGICAL DIVERSITY
 3   1212 Broadway, Suite 800
     Oakland, California 94612
 4   T: (510) 844-7107
 5   F:    (510) 844-7150
     lbelenky@biologicaldiversity.org
 6   jbuse@biologicaldiversity.org
 7
     Attorneys for Plaintiff
 8
 9                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION

11 CENTER FOR BIOLOGICAL DIVERSITY, )                      Civ. No.
                                                 )
12              Plaintiff,                       )
         vs.                                     )         COMPLAINT FOR
13                                               )         DECLARATORY AND
   ARMANDO QUINTERO, in his official             )         INJUNCTIVE RELIEF
14 capacity as Director of California Department )
   of Parks and Recreation; WADE                 )         (Endangered Species Act, 16
15 CROWFOOT, in his official capacity as         )         U.S.C. §§ 1531, et seq.)
   California Secretary for Natural Resources,   )
16                                               )
17              Defendants.                      )
                                                 )
18                                               )
19
20                                      INTRODUCTION

21            1. Plaintiff Center for Biological Diversity brings this action under the

22     Endangered Species Act (“ESA”), 16 U.S.C. §§ 1531-1544, against Defendants

23     Armando Quintero and Wade Crowfoot, in their official capacities (“Defendants”)

24     for causing the illegal “take” of threatened western snowy plovers. Specifically,

25     Plaintiff challenges Defendants’ authorization of motorized vehicle activities in

26     snowy plover habitat in the Oceano Dunes State Vehicle Recreation Area (“Oceano

27     Dunes SVRA”). Such activities have previously led to the unlawful “take” of


                                                 1
                           Complaint for Declaratory and Injunctive Relief
      Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 2 of 28 Page ID #:2




1    threatened western snowy plovers, including death and physical injury, in violation
2    of Section 9 of the ESA, id. § 1538(a)(1)(B), and Defendants’ recent authorization
3    to resume such activities is reasonably certain to cause the killing, injuring, and
4    other forms of taking snowy plovers to continue in the future.
5            2. Motorized vehicle activities authorized and permitted by State Parks at
6    Oceano Dunes have resulted in prohibited take of snowy plovers through direct
7    killing, harming, and harassment. For example, plovers have been found dead or
8    injured at Oceano Dunes in vehicle tracks and plover habitat has been disturbed and
9    destroyed by vehicle use at Oceano Dunes.
10           3. Accordingly, Plaintiff seeks a declaration that, in the absence of an
11   “incidental take permit” issued in accordance with section 10 of the ESA,
12   Defendants’ actions violate the ESA’s prohibition on “take” of listed species.
13   Plaintiff also seeks prospective injunctive relief to protect snowy plover from
14   further unlawful take due to Defendants’ illegal actions and omissions.
15                             JURISDICTION AND VENUE
16           4. This Court has jurisdiction over this matter under 28 U.S.C. § 1331
17   because this action arises under the laws of the United States, and under 16 U.S.C. §
18   1540(c) because this action arises under the ESA citizen suit provision. An actual,
19   justiciable controversy now exists between Plaintiff and Defendants, and the
20   requested relief is proper under 28 U.S.C. § 2201 (declaratory relief), 28 U.S.C. §
21   2202 (injunctive relief), and 16 U.S.C. § 1540(g) (citizen suit provision of the
22   ESA).
23           5. Plaintiff provided Defendants and the U.S. Secretary of Interior with
24   notice of Plaintiff’s intent to sue over the violations of law alleged in this Complaint
25   more than sixty (60) days ago. Defendants have not remedied these violations of
26   law.
27           6. Venue is proper in this district pursuant to 16 U.S.C. § 1540(g)(3)(A)

                                               2
                         Complaint for Declaratory and Injunctive Relief
         Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 3 of 28 Page ID #:3




1      because the violations of the ESA are occurring in this district and pursuant to 28
2      U.S.C. § 1391(b) because a substantial part of the events giving rise to the claims
3      occurred in this district.
4                7. Assignment to the Western Division of this Court is proper under
5      I.B.1.a.(1)(c)(3) (Non-Removed Cases Not Involving the United States).
6                                              PARTIES
7    Plaintiff
8                8. Plaintiff Center for Biological Diversity (the “Center”) is a national non-
9       profit conservation organization with over 81,000 members dedicated to the
10      protection of biodiversity and ecosystems throughout the world. The Center works
11      through science, law, and creative media to secure a future for all species, great
12      and small, hovering on the brink of extinction, with a focus on protecting the lands,
13      waters, and climate that species need to survive. The Center has offices in
14      California and over 17,000 members across the state. The Center actively
15      advocates for the protection of imperiled species and habitats, including for
16      protection of the lands and resources within the Oceano Dunes SVRA and Pismo
17      State Beach that are at issue in this case. Center members have specific interests in
18      birds, plants, and fish species that inhabit these state parklands and in the quiet
19      enjoyment of these lands and waters. Center members have visited and will
20      continue to visit the Oceano Dunes SVRA and Pismo State Beach to view,
21      photograph, and study its resources, including animals including the threatened
22      Western snowy plover, endangered California least tern, threatened central-
23      southern California steelhead, and endangered tidewater goby ((Eucyclogobius
24      newberryi) as well as ESA listed plants such as the endangered La Graciosa thistle
25      (Cirsium scariosum var. loncholepis), Nipomo Mesa lupine (Lupinus nipomensis),
26      Gambel’s watercress (Nasturtium [Rorippa] gambelii) and Marsh sandwort
27      (Arenaria paludicola). Center members have visited and intend to continue to visit

                                                  3
                            Complaint for Declaratory and Injunctive Relief
       Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 4 of 28 Page ID #:4




1     the Oceano Dunes SVRA to enjoy the natural beach and unique coastal high dunes
2     and to view, study and photograph these natural areas.
3          9. Plaintiff and its members have been, are being, and will continue to be
4    adversely affected and irreparably injured by State Parks’ authorization and re-
5    authorization of motorized vehicle activity in the Oceano Dunes SVRA that “takes”
6    snowy plovers, degrades and destroys snowy plover habitat, and harms other listed
7    species and their habitats. The activities authorized by State Parks harm Plaintiff’s
8    and their members’ ability to observe, study, photograph and enjoy snowy plovers
9    along with the many other threatened, endangered and imperiled species that inhabit
10   the Oceano Dunes SVRA and Pismo State Beach, and thus, cause them to suffer
11   actual injury in fact that is concrete and particularized. Observing destructive
12   vehicle activity in snowy plover habitat, as authorized by Defendants, seriously
13   impairs the recreational and aesthetic experience of Plaintiff’s members who
14   regularly visit Oceano Dunes SVRA and Pismo State Beach in order to observe and
15   enjoy snowy plovers and other wildlife. State Parks’ authorization of activities that
16   foreseeably and predictably result in “take” of snowy plover, including death,
17   injury, and harassment, therefore seriously injures Plaintiff’s and its members’
18   ability to observe, study and enjoy snowy plover and its habitat and other species
19   found at Oceano Dunes and causes harm to their interests.
20         10. The above-described aesthetic, recreational, scientific, educational, and
21   other interests have been, are being and, unless the relief prayed herein is granted,
22   will continue to be adversely affected and irreparably injured by Defendants’
23   continued refusal to comply with their obligations under the ESA. The relief sought
24   in this case will redress these injuries.
25 Defendants
26         11. Defendant ARMANDO QUINTERO, is the Director of California
27   Department of Parks and Recreation (“State Parks”) and is sued in his official

                                               4
                         Complaint for Declaratory and Injunctive Relief
       Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 5 of 28 Page ID #:5




 1    capacity. State Parks is a department within the State of California’s Natural
 2    Resources Agency. State Parks is responsible for managing activities within
 3    California’s parks including the protection of natural resources within Oceano
 4    Dunes State Vehicular Recreation Area and Pismo Beach State Park.
 5          12. Defendant WADE CROWFOOT, California Secretary for Natural
 6    Resources and is sued in his official capacity. The Secretary for Natural Resources
 7    is the official ultimately responsible under state law for the actions and inactions of
 8    the State Parks and for ensuring that State Parks’ actions and management decisions
 9    at Oceano Dunes SVRA comply with applicable laws and regulations.
10          13. Defendants are “persons” within the meaning of the ESA’s citizen suit
11    provision, see 16 U.S.C. §§ 1532(13), 1540(g)(1)(A), and subject to the ESA’s
12    requirements and prohibitions.
13                             STATUTORY BACKGROUND
14 Endangered Species Act
15          14. The ESA is the “most comprehensive legislation for the preservation of
16    endangered species ever enacted by any nation.” Tenn. Valley Auth. v. Hill, 437
17    U.S. 153, 180 (1978). Its primary purposes are “to provide a means whereby the
18    ecosystems upon which endangered species and threatened species depend may be
19    conserved” and “to provide a program for the conservation of such endangered
20    species and threatened species.” 16 U.S.C. § 1531(b).
21          15. The ESA defines a “species” to include “any subspecies of fish or
22    wildlife or plants, and any distinct population segment of any species of vertebrate
23    fish or wildlife which interbreeds when mature.” 16 U.S.C. § 1532(16).
24          16. Section 4 of the ESA requires the U.S. Fish and Wildlife Service and
25    National Marine Fisheries Service (renamed NOAA Fisheries), the federal agencies
26    that administer the ESA with for terrestrial and marine species, to list species as
27    “endangered” or “threatened” when they meet the statutory listing criteria. 16

                                               5
                         Complaint for Declaratory and Injunctive Relief
      Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 6 of 28 Page ID #:6




1    U.S.C. § 1533. An “endangered” species is “in danger of extinction throughout all
2    or a significant portion of its range,” and a “threatened” species is “likely to become
3    an endangered species within the foreseeable future throughout all or a significant
4    portion of its range.” Id. § 1532(6), (20).
5          17. Once a species is listed, the ESA provides a variety of procedural and
6    substantive protections to ensure not only the species’ survival, but also its ultimate
7    recovery. Section 9 of the ESA makes it “unlawful for any person” to “take any
8    [endangered] species within the United States or the territorial sea of the United
9    States.” 16 U.S.C. § 1538(a)(1)(B). This prohibition on “take” also applies to
10   certain threatened species, including the western snowy plover and south-central
11   California steelhead. 16 U.S.C. § 1538(a)(1)(G); 50 C.F.R. § 17.31(a) (snowy
12   plover); 50 C.F.R. § 223.203(a) (threatened west coast steelhead).
13         18. It is also unlawful for “any person” to “cause to be committed” any
14   offense described in Section 9, including take of endangered species, or a violation
15   of regulations pertaining to threatened and endangered species. 16 U.S.C. §
16   1538(g).
17         19. The term “take” is defined broadly as “to harass, harm, pursue, hunt,
18   shoot, wound, kill, trap, capture, or collect, or attempt to engage in any such
19   conduct.” 16 U.S.C. § 1532(19).
20         20. “Harm” means “an act which actually kills or injures wildlife,” including
21   habitat modification or degradation that “injures wildlife by significantly impairing
22   essential behavioral patterns, including breeding, feeding or sheltering.” 50 C.F.R. §
23   17.3. “Harass” means “an intentional or negligent act or omission which creates the
24   likelihood of injury to wildlife by annoying it to such an extent as to significantly
25   disrupt normal behavioral patterns which include, but are not limited to, breeding,
26   feeding, or sheltering.” Id. “Take” includes both direct and indirect harm and it
27   need not be purposeful.

                                              6
                        Complaint for Declaratory and Injunctive Relief
        Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 7 of 28 Page ID #:7




 1          21. The term “person” includes “any officer, employee, agent, department, or
 2    instrumentality . . . of any State, municipality, or political subdivision of a State.”
 3    16 U.S.C. § 1532(13).
 4          22. Under the ESA, “a governmental third party pursuant to whose authority
 5    an actor directly exacts a taking . . . may be deemed to have violated the provisions
 6    of the ESA.” Strahan v. Coxe, 127 F.3d 155, 163 (1st Cir. 1997).
 7          23. Activities undertaken by federal agencies or that require federal approval
 8    can obtain authorization for incidental take under Section 7 of the ESA through
 9    federal agency consultation and the issuance of a biological opinion. 16 U.S.C. §
10    1536(a)(2). Before any person or non-federal agency may engage in or authorize
11    any activity likely to incidentally take a listed species, they must first obtain an
12    incidental take permit under Section 10 of the ESA from the U.S. Fish and Wildlife
13    Service or NOAA Fisheries (depending on the species) for taking threatened and
14    endangered species “incidental to, and not the purpose of, . . . an otherwise lawful
15    activity.” 16 U.S.C. § 1539(a)(1)(B). Activities authorized under such a permit may
16    “not appreciably reduce the likelihood of the survival and recovery of [any
17    endangered or threatened] species in the wild.” Id. § 1539(a)(2)(B)(iv). The ESA
18    further conditions the issuance of an incidental take permit on the applicant
19    developing and committing to implement a habitat conservation plan that, among
20    other things, minimizes and mitigates the impacts of any incidental take of
21    endangered and threatened species to the maximum extent practicable. Id. §
22    1539(a)(2)(A)(ii), (B)(ii).
23                                  FACTUAL BACKGROUND
24 Snowy Plover, California Least Tern, and South-Central California Steelhead
25          24. The western snowy plover (Charadrius alexandrinus nivosus) is a small
26    shorebird. The Pacific coast population of the snowy plover breeds primarily on
27    coastal beaches from southern Washington to southern Baja California, Mexico.

                                               7
                         Complaint for Declaratory and Injunctive Relief
      Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 8 of 28 Page ID #:8




1    The U.S. Fish and Wildlife Service (the “Service”) listed the Pacific coast
2    population of the snowy plover as a threatened species under the ESA in 1993. 58
3    Fed. Reg. 12864 (March 5, 1993). In listing the snowy plover, the Service
4    determined that off-road vehicles pose a significant threat to snowy plovers,
5    especially in nesting areas where motor vehicles can crush eggs or nestlings and/or
6    flush adult plovers from nest sites resulting in nest abandonment and/or mortality to
7    nestlings. 58 Fed. Reg. at 12871-12872. Nesting generally occurs in Central and
8    Southern California between March and September. During fall and winter, outside
9    of the nesting season, many snowy plovers continue to inhabit these beaches and
10   remain at risk from off-road vehicle use on beaches where they are foraging.
11         25. The designated critical habitat for the plover includes areas within the
12   Oceano Dunes SVRA. 77 Fed. Reg. 36728-36869 (June 19, 2012); see id. at 36850
13   (map).
14         26. Snowy plovers nest and breed within the Oceano Dunes SVRA between
15   March and September. During this breeding season, nesting snowy plovers are
16   protected to some extent from vehicles and other human interference by fenced
17   exclosures. Snowy plovers also over-winter at Oceano Dunes SVRA and are thus
18   present on the beach and in the SVRA long after the exclosures are removed.
19         27. State Parks has documented incidents in which snowy plovers have been
20   killed by motorized vehicle activities at Oceano Dunes SVRA. In 2016 several
21   dead plovers were found in the riding area with signs of blunt trauma and in tire
22   tracks. For example, in March 2016 one snowy plover was found dead in tire tracks
23   and another was found crushed in the riding area; on October 10, 2016 a snowy
24   plover was found dead in a vehicle track; on November 1, 2016 a snowy plover was
25   found dead in a vehicle track; and 2 additional snowy plover were found dead in
26   vehicle tracks later in November 2016. 2016 Oceano Dunes SVRA Annual Report,
27   Table G.4, at p. 140; U.S. FWS letter dated Dec. 22, 2016 at 1. State Parks’

                                             8
                       Complaint for Declaratory and Injunctive Relief
      Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 9 of 28 Page ID #:9




1    documents also show plover carcasses found dead, flattened or crushed in or near
2    tire tracks: at least four additional plovers were found dead in vehicle tracks in
3    2017: six plovers were found dead in 2018, and four plovers were found dead in
4    2019 through November 3. 2017, 2018, 2019 Oceano Dunes SVRA Annual
5    Reports. For example, on November 3, 2019, “a dead adult plover banded AG:AV,
6    was found in the riding area south of marker post 8 in the camping area. The
7    carcass was fresh and intact, in an area with multiple tire tracks. This adult fledged
8    from the Salinas River National Wildlife Refuge in 2017 and was confirmed
9    wintering at [Oceano Dunes] in 2017-19. It was last seen alive the day before on 2
10   November at the shoreline near marker post 8.” Nesting of the California Least
11   Tern and Western Snowy Plover at Oceano Dunes State Vehicular Recreation Area,
12   San Luis Obispo county, California, 2019 Season at 131.
13         28. In addition to killing and injuring snowy plovers, activities at the Oceano
14   Dunes SVRA are impairing habitat of and may be causing take, including harm and
15   harassment, of endangered California least tern (Sterna antillarum browni) and
16   threatened south-central California steelhead (Oncorhynchus mykiss). For example,
17   in order for motorized vehicles access the beach camping area or the dunes they
18   must first cross Arroyo Grande Creek which is designated critical habitat for the
19   south-central steelhead. Motorized vehicles cross in the creek may cause “take” of
20   south-central California steelhead by direct harm to individuals as well as through
21   impacts to designated critical habitat such as changes in the creek bed and banks
22   and through water quality degradation.
23 Oceano Dunes SVRA
24         29. The Oceano Dunes SVRA is a unit of the California State Parks’ system
25   that is jointly managed with the adjacent Pismo State Beach.
26         30. Due to the Covid-19 crisis Oceano SVRA was closed to public
27   motorized vehicles on March 28, 2020, and all other state parks were closed to

                                              9
                        Complaint for Declaratory and Injunctive Relief
     Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 10 of 28 Page ID #:10




1    motorized vehicles on March 29, 2020. See State Parks’ news release
2    https://www.parks.ca.gov/NewsRelease/947 For the first time in many years,
3    snowy plovers are able to utilize more of the suitable habitat at ODSVRA for
4    nesting and foraging, including in areas where they have not been able to safely nest
5    or forage in the past due to interference from off-road vehicles and other motorized
6    vehicles on the beach.
7          31. The current status quo on the ground at Oceano Dunes is that snowy
8    plovers are nesting and foraging more widely along the beach and foredunes at
9    Oceano Dunes than they have in years where off-road motorized vehicles were
10   riding on the beach and the dunes and those and other motorized vehicles were
11   parking on the beach and foredunes.
12         32. On October 20, 2020, State Parks announced that they would begin
13   reopening Oceano Dunes SVRA to motorized vehicles in three phases. The first
14   phase beginning October 30, 2020 would allow “street-legal” motorized vehicles
15   (jeeps and trucks) to drive on the dunes from 7 am to 8 pm daily. Eight pm is well
16   after sunset in the winter. Night driving on dunes and beaches can cause serious
17   adverse impacts to the native plants and animals from artificial night light and noise
18   which introduce extreme disturbances to the night-time environment. When dune
19   and beach driving is allowed during the day, night-time is the only reprieve from
20   disturbance for the birds and other animals living in this area. “California State
21   Parks Announces Phased Reopening Plan for Vehicular Use at Oceano Dunes State
22   Vehicular Recreation Area and Pismo State Beach”
23   https://www.parks.ca.gov/NewsRelease/980 The news release also states: “the daily
24   allowed number of “street legal” vehicles will be temporarily limited to 1,000 per
25   day, for both park units.” In order to access the dunes motorized vehicles must
26   enter the SVRA at the Grand Avenue and Pier Avenue entrances, drive past the
27   creek mouth or cross Arroyo Grande Creek when it is flowing, and drive across

                                              10
                        Complaint for Declaratory and Injunctive Relief
     Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 11 of 28 Page ID #:11




1    approximately 3-4 miles of beach front to reach the dunes.
2           33. In anticipation of reopening State Parks has been grading and
3    “grooming” portions of the beach to facilitate motorized vehicle use of Oceano
4    Dunes. In addition to the risk of directly killing plovers, motor vehicle use on the
5    beach and dunes as well as beach grading and grooming will inevitably harm and
6    harass plovers by significantly modifying and degrading the habitat and annoying
7    plovers such that normal and essential behavior patterns (including breeding,
8    feeding, or sheltering) are disrupted. See 50 C.F.R. § 17.3 (definitions).
9                           PROCEDURAL BACKGROUND
10         34. On July 19, 2017, Plaintiff notified Defendants and the Secretary of the
11   Interior of the violations complained of herein, that notice is attached as Attachment
12   A and is hereby incorporated by reference as if stated herein in full. On June 10,
13   2020, Plaintiff provided a supplemental notice to Defendants and the Secretary of
14   the Interior regarding new information about activities State Parks was engaging in
15   to harass plovers and limit nesting opportunities at Oceano Dunes SVRA while the
16   area was closed to motorized vehicles, that notice is attached as Attachment B and
17   is hereby incorporated by reference as if stated herein in full.
18         35. In response to Plaintiff’s 2017 notice, State Parks began the process of
19   applying for an incidental take permit and developing a habitat conservation plan. A
20   draft plan (“HCP”) was circulated to the public by State Parks in February 2020; the
21   U.S. Fish and Wildlife Service has not yet circulated the needed federal
22   environmental review documents or a draft permit. To date, no final HCP has been
23   adopted and no incidental take permit has been issued.
24                                 CLAIM FOR RELIEF
25                          (Violations of Section 9 of the ESA)
26         36. Plaintiff re-alleges and incorporates, as if fully set forth herein, each and
27   every allegation in the preceding paragraphs of this Complaint.

                                              11
                        Complaint for Declaratory and Injunctive Relief
       Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 12 of 28 Page ID #:12




1            37. Defendants’ authorization of motorized activities and management of
2      Oceano Dunes State Vehicle Recreation Area is killing, injuring, harming,
3      harassing, and otherwise causing “take” of snowy plover, in violation of the ESA.
4      16 U.S.C. §§ 1538(a)(1)(B), 1538(a)(1)(G); 50 C.F.R. § 17.31(a) (snowy plover). It
5      is reasonably certain that, as a result of Defendants’ authorization and management,
6      snowy plovers will continue to be killed, injured, harmed, and harassed in violation
7      of the ESA.
8                                       REQUEST FOR RELIEF
9          For the reasons stated above, Plaintiff respectfully requests that the Court:
10         A. Declare that Defendants have violated and are violating the Endangered
11            Species Act by taking listed species without an incidental take permit;
12         B. Enjoin Defendants from continuing to authorize and permit activities that
13            “take” threatened snowy plovers without an incidental take permit from the
14            U.S. Fish and Wildlife Service under the Endangered Species Act;
15         C. Award Plaintiff the costs of this litigation, including reasonable attorney’s
16            fees; and
17         D. Grant Plaintiff such additional relief as may be just and proper.
18                                    Respectfully submitted,
19
     Dated: October 29, 2020                 /s/ Lisa T. Belenky
20
                                             Lisa T. Belenky (CA Bar No. 203225)
21                                           John Buse (CA Bar No. 163156)
                                             CENTER FOR BIOLOGICAL DIVERSITY
22
                                             1212 Broadway, Suite 800
23                                           Oakland, California 94612
                                             T:     (510) 844-7107
24
                                             F:     (510) 844-7150
25                                           lbelenky@biologicaldiversity.org
                                             jbuse@biologicaldiversity.org
26
27                                           Attorneys for Plaintiff

                                                12
                          Complaint for Declaratory and Injunctive Relief
  Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 13 of 28 Page ID #:13




                            Attachment A:
July 19, 2017, Notice of Intent to Sue for Violations of Section 9
of the Federal Endangered Species Act for Taking Western
Snowy Plover, Oceano Dunes State Vehicular Recreation Area




                          Attachment A Page 000013
      Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 14 of 28 Page ID #:14




            CENTER for BIOLOGICAL DIVERSITY                                        Because life is good.




                               VIA EMAIL AND
       CERTIFIED MAIL, RETURN RECEIPT REQUESTED (with attachments on disk)

      July 19, 2017

      John Laird                                         Paul Souza, Regional Director
      Secretary for Natural Resources                    U.S. Fish and Wildlife Service
      Cal. Natural Resources Agency                      Region 8 - Pacific Southwest Region
      1416 Ninth Street, Suite 1311                      2800 Cottage Way, Room W-2606
      Sacramento, CA 95814                               Sacramento, CA 95825
      Email: john.laird@resources.ca.gov                 Email: paul_souza@fws.gov

      Lisa Mangat, Director                              Ryan Zinke, Secretary
      Cal. Department of Parks & Recreation              U.S. Department of the Interior
      PO Box 942896                                      1849 C Street, N.W.
      Sacramento CA 94296-0001                           Washington DC 20240
      Email: LisaAnn.Mangat@parks.ca.gov                 Email: Secretary_Zinke@ios.doi.gov
                                                                exsec@ios.doi.gov
      Charlton H. Bonham
      Director, Cal. Dept of Fish & Wildlife
      1416 9th Street, 12th Floor,
      Sacramento, CA 95814
      Email: director@wildlife.ca.gov


Re:      Notice of Intent to Sue for Violations of Section 9 of the Federal Endangered Species
         Act for Taking Western Snowy Plover, Oceano Dunes State Vehicular Recreation Area


Dear Secretary Laird, Director Mangat, and Director Bonham, Regional Director Souza, and
Secretary Zinke,

I am writing on behalf of the Center for Biological Diversity (the “Center”) to inform you of
violations of the Endangered Species Act, 16 U.S.C. § 1531, et seq. (“ESA”) arising from
activities authorized by the California Department of Parks and Recreation (“State Parks”) at
Oceano Dunes State Vehicular Recreation Area, and to request that you take immediate action to
remedy these violations. This letter is provided to you pursuant to the 60-day notice requirement
of the ESA’s citizen suit provision, to the extent such notice is deemed necessary by a court. 16
U.S.C. § 1540(g)(2). The activities described in this notice violate the take provisions of the
ESA and, if they are not curtailed, the Center intends to commence a civil action against you and
other responsible state officials or employees, acting in their official capacity, for violations of
section 9 of the ESA. 16 U.S.C. § 1538(a)(1)(B).




                                    Attachment A Page 000014
     Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 15 of 28 Page ID #:15




1.      Statutory Framework

Section 9 of the ESA specifically prohibits the “take” of an endangered species, 16 U.S.C. §
1538(a)(1)(B), a term broadly defined to include harassing, harming, pursuing, wounding or
killing such species, 16 U.S.C. § 1532(19). The term “harm” is further defined to include
“significant habitat modification or degradation where it … injures wildlife by significantly
impairing essential behavioral patterns, including breeding, feeding or sheltering.” 50 C.F.R.
§17.3 “Harass” includes any “act or omission which creates the likelihood of injury to wildlife
by annoying it to such and extent as to significantly disrupt normal behavior patterns which
include, but are not limited to, breeding, feeding, or sheltering.” Id. The ESA’s legislative
history supports “the broadest possible” reading of “take.” Babbitt v. Sweet Home Chapter of
Communities for a Great Oregon, 515 U.S. 687, 704-05 (1995). “Take” includes direct as well
as indirect harm and need not be purposeful. Id. at 704; see also National Wildlife Federation v.
Burlington Northern Railroad, 23 F.3d 1508, 1512 (9th Cir. 1994). The ESA’s prohibition on
take applies equally to threatened species, unless a species-specific rule promulgated by the FWS
pursuant to ESA section 4(d) provides otherwise. 50 C.F.R. § 17.31(a).

The take prohibition applies to any “person,” 16 U.S.C. § 1538(a)(1), including state agencies,
16 U.S.C. § 1532(13). The ESA further makes it unlawful for any person, including state
agencies, to “cause to be committed” the take of a species. 16 U.S.C. § 1538(g). Violations of
Section 9 are enforceable under the ESA’s citizen-suit provision. 16 U.S.C. § 1540(g).

Courts have repeatedly held that government regulations authorizing third parties to engage in
harmful actions can constitute an illegal taking under Section 9 of the ESA. See Strahan v. Coxe,
127 F.3d 155, 158, 163-64 (1st Cir. 1997), cert. denied, 525 U.S. 830 (1998) (state agency
caused takings of the endangered right whale because it “licensed commercial fishing operations
to use gillnets and lobster pots in specifically the manner that is likely to result in violation of
[the ESA]”); Defenders of Wildlife v. Administrator, Envtl. Protection Agency, 882 F.2d 1294,
1300-01 (8th Cir. 1989) (federal agency caused takes of endangered black-footed ferret through
its “decision to register pesticides” even though other persons actually distributed or used the
pesticides); Loggerhead Turtle v. City Council of Volusia County, 148 F.3d 1231, 1253 (11th
Cir. 1998) (county’s inadequate regulation of beachfront artificial light sources may constitute a
taking of turtles in violation of the ESA).

The ESA authorizes private enforcement of the take prohibition through a broad citizen suit
provision. “[A]ny person may commence a civil suit on his own behalf to enjoin any person,
including … any … governmental instrumentality or agency … who is alleged to be in violation
of any provision of [the ESA]. U.S.C. § 1540(g). A plaintiff can seek to enjoin both present
activities that constitute and ongoing take and future activities that are reasonably likely to result
in take. See Burlington Northern Railroad, 23 F.3d 1508 at 1511.

2.      The Oceano Dunes State Vehicular Recreation Area

The Oceano Dunes State Vehicular Recreation Area (“SVRA”) includes both state owned lands
and county owned lands near the community of Oceano in San Luis Obispo County, California.
The SVRA includes approximately 1,500 acres of sand dunes and 5.5 linear miles of beach areas
open for use by motorized vehicles. This area is operated and managed by State Parks pursuant
Notice of Intent to Sue for Violations of the Endangered Species Act
July 19, 2017                          Attachment A Page 000015                         Page 2
    Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 16 of 28 Page ID #:16




to the SVRA’s 1975 General Development Plan and Resource Management Plan (“Plan”), as
amended in 1994. Under that plan, State Parks allows street-legal vehicles to operate on the
beach in the northern portion of the SVRA, while the southern portion is open to off-highway
vehicles (“OHVs”) and vehicular camping. Oceano Dunes SVRA is open throughout the year.
The Plan authorizes both general use of the SVRA and special OHV events. In addition to the
general vehicle use permitted within the Oceano Dunes SVRA, in the past the State Parks has
permitted a number of special OHV events. Unfortunately, the existing management plan is
woefully outdated1 and the State Parks’ management of the area has repeatedly failed to
adequately protect the many imperiled species and their habitats that are found on these public
lands.

Although State Parks has adopted nesting season management plans that address some impacts
to listed birds, including most recently the 2017 plan,2 harm continues to occur. Oceano Dunes
SVRA does not have any incidental take authorization for the endangered species found there –
State Parks has no section 10 HCP or section 7 biological opinion3 that would cover the snowy
plover and California least tern, which continue to be harassed, harmed and even killed by
activities at the SVRA.4

The Oceano Dunes SVRA also operates pursuant to a Coastal Development Permit (“CDP”)
issued by the California Coastal Commission (“Commission”) which allows up to 1,000
registered camping vehicles (including an unlimited number of OHVs associated with registered
campers) and 4,300 day use vehicles (of which 1,720 can be OHVs) per day and contains
additional requirements during special events.

In January 2017, the Commission held a hearing to consider amendments to the CDP and the
Commission’s staff report showed that the limits in the existing permit have not been
consistently adhered to by the State Parks in managing the SVRA. The 2017 Commission Staff

1
  In 2017 a dust plan was adopted but other aspects of the plan have not been updated. Notably, in June
2017 the San Luis Obispo County Air Pollution Control District issued a Notice of Violation to State
Parks for violations of air district rules (Attachment 1).
2
  2017 Nesting Season Management Plan to Avoid Take of the California Least Tern and Western Snowy
Plover at Oceano Dunes State Vehicular Recreation Area, San Luis Obispo County, California, February
2017 (Attachment 2).
3
  “On March 21, 2001 the California Department of Parks and Recreation (DPR), Oceano Dunes District
State Vehicular Recreation Area’s (ODSVRA, SVRA) incidental take authorization pursuant to Section 7
of the Endangered Species Act expired. The incidental take authorization with the U.S. Army Corps of
Engineers (ACOE) was not renewed. The ACOE determined that the activity being conducted at the
ODSVRA was no longer under ACOE jurisdiction. Therefore ODSVRA lost the federal nexus needed to
renew the Section 7 permit.” 2017 Nesting Season Management Plan.
4
  See Nesting of the California Least Tern and Western Snowy Plover at Oceano Dunes State Vehicular
Recreation Area, San Luis Obispo County, California, 2016 Season, November 2016 (Attachment 3);
USFWS letter dated Dec. 22, 2016, “Oceano Dunes State Vehicular Recreation Area, Second Notice of
Additional Endangered Species Act Violations” pp.15 (Attachment 4, also available at
https://documents.coastal.ca.gov/reports/2017/1/th14a-1-2017.pdf Coastal Commission Staff Report at
pdf 171); USFWS letter dated March 29, 2016, “Oceano Dunes State Vehicular Recreation Area
Endangered Species Act Violations and Habitat Conservation Plan” (Attachment 5, also available in
Coastal Comm. Staff Report at pdf 177).

Notice of Intent to Sue for Violations of the Endangered Species Act
July 19, 2017                          Attachment A Page 000016                         Page 3
     Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 17 of 28 Page ID #:17




Report and letters submitted to the Commission also raised concerns with impacts to snowy
plovers, California least terns and to steelhead habitat, discussed more fully below. After the
hearing, the Commission continued consideration of amendments to the CDP until the
September 2017 in Cambria, California. 5

3.      The Western Snowy Plover

The western snowy plover (Charadrius alexandrinus nivosus) is a small shorebird. The Pacific
coast population of the snowy plover breeds primarily on coastal beaches from southern
Washington to southern Baja California, Mexico. Nesting generally occurs on flat open areas,
such as sand spits, dune-backed beaches, beaches at creek and river mouths, and salt pans at
lagoons and estuaries. Nests are generally shallow depressions in sand, with most nests in
southern California located within 100 meters of water. Most snowy plovers return to the exact
same location for nesting year after year. Breeding season in southern California begins in early
or mid-March, with fledging extending through the third week in September. Snowy plovers
winter on many of the same beaches used for breeding, generally congregating in loose flocks for
roosting and foraging during winter.

The U.S. Fish and Wildlife Service (the “Service”) listed the Pacific coast population of the
snowy plover as a threatened species under the ESA in 1993. 58 Fed. Reg. 12864 (March 5,
1993). In listing the snowy plover, the Service determined that off-road vehicles pose a
significant threat to snowy plovers, especially in nesting areas where motor vehicles can crush
eggs or nestlings and/or flush adult plovers from nest sites resulting in nest abandonment and/or
mortality to nestlings. Id. at 12871-12872. Nesting generally occurs in Southern California
between March and September. Even during fall and winter, outside of the nesting season,
snowy plover remain at risk from off-road vehicle use on beaches where they are foraging.

In 1999, the Service designated approximately 18,000 acres in Washington, Oregon, and
California as critical habitat for the snowy plover, including beach portions of the Oceano Dunes
SVRA. 64 Fed. Reg. 68508, 68517 (December 7, 1999). Following a lawsuit by development
and OHV interests, the Service voluntarily remanded this critical habitat designation and issued a
new final designation in 2005. 70 Fed. Reg. 56970 (September 29, 2005). The 2005 designation
excluded the open riding area of the Oceano Dunes SVRA based on the Service’s conclusion that
it was not essential to the conservation of the snowy plover because it was subject to regular
disturbance from both street legal vehicles and OHVs. Id. at 57004. In addition, the 2005
designation concluded that portions of the Oceano Dunes SVRA coastal strand outside the open
riding area, were essential to the conservation of the snowy plover, but excluded these areas on
economic grounds under section 4(b)(2) of the ESA. Id.6 In 2012, the Service revised the
critical habitat designation and, as most relevant here, expanded the areas covered in Unit 31 to

5
  The Center has urged the Commission to ensure through the CDP amendment process that the revised
coastal development permit clearly prohibits and disapproves of any activities likely to result in future
violations of the ESA. See Jan. 6, 2017 CBD letter to Commission (Attachment 6). Absent such
amendments, the Commission may also be liable for that take to the extent the activities are permitted
under the CDP.
6
  In 2006, the Service issued a proposed special rule for the snowy plover under section 4(d) of the ESA
that would replace the blanket take prohibition of section 9. That special rule was never adopted.

Notice of Intent to Sue for Violations of the Endangered Species Act
July 19, 2017                          Attachment A Page 000017                             Page 4
      Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 18 of 28 Page ID #:18




include areas within the Oceano Dunes SVRA riding area. 77 Fed. Reg. 36728-36869 (June 19,
2012); see id. at 36733 (response to comments), 36850 (map).

Snowy plovers nest and breed within the Oceano Dunes SVRA between March and September.
During this breeding season, nesting snowy plovers are protected to some extent from vehicles
and other human interference by fenced exclosures. Snowy plovers also over-winter at Oceano
Dunes SVRA and are thus present on the beach and in the SVRA long after the exclosures are
removed. The exclosures were expanded pursuant to a 2003 settlement agreement between the
State Parks and the Sierra Club. That same settlement agreement anticipated that State Parks
would obtain take authorization for impacts to snowy plovers and other species through a valid
Habitat Conservation Plan (“HCP”) from the U.S. Fish and Wildlife Service. However, to date,
14 years later the State Parks has failed to do so.

Despite the State Parks’ adoption and implementation of nesting season management plans,
significant documented take of snowy plover associated with ORV activities has continued.
Most recently, in 2016 several dead plovers were found in the riding area with signs of blunt
trauma and in tire tracks. For example, in March 2016 one snowy plover was found dead in tire
tracks and another was found crushed in the riding area, on October 10, 2016 a snowy plover
was found dead in a vehicle track, on November 1, 2016 a snowy plover was found dead in a
vehicle track, and 2 additional snowy plover were found dead in vehicle tracks later in November
2016.7

4.        California Least Tern

The California Least Tern (Sterna antillarum browni) is listed as an endangered species under
the Federal ESA and is also listed as an endangered species under the California Endangered
Species Act (“CESA”) and a fully protected species under California law. The California least
tern nests in colonies on the Pacific coast of California and Baja, Mexico on relatively open
beaches where vegetation is limited by the tidal scouring. California least tern could formerly be
found in great abundance from Moss Landing, Monterey County, California to San Jose del
Cabo, southern Baja California, Mexico. It was impacted in the 19th and early 20th century by
the millinary trade which collected feathers for women's hats, but not to the degree that many
east coast birds were. The Migratory Bird Treaty Act of 1916 ended the threat, but the least tern
plummeted again some decades later due to growing development and recreational pressures
which destroyed habitat, disturbed birds, and increased predation by introduced and native
species. The construction of the Pacific Coast Highway brought all these threats to much of
California's coast. By the 1940s, terns were gone from most beaches of Orange and Los Angeles
counties and were considered sparse elsewhere. To avoid humans, some tern colonies nest at
more inland mudflat and dredge fill sites, which appears to make them more susceptible to
predation by foxes, raccoons, cats and dogs.

When placed on the endangered species list in 1970, just 225 nesting tern pairs were recorded in
California. The U.S. Fish and Wildlife Service recovery plan was issued in 1980 and revised in
1985. The Service issued a Recovery Plan in 2001. Protection of nest beaches from
development, degradation and disturbance, predator control, and recreation management initially
7
    2016 ODSVRA Annual Report, Table G.4, at p. 140; USFWS letter dated Dec. 22, 2016 at 1.

Notice of Intent to Sue for Violations of the Endangered Species Act
July 19, 2017                          Attachment A Page 000018                        Page 5
     Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 19 of 28 Page ID #:19




resulted in increased populations of 1,200 pairs in 1988 with a high of 7,117 pairs in 2009. The
species declined to 4,353 pairs in 2013. The breeding pairs at ODSVRA have shown a similar
pattern with the highest numbers in 2008 and 2009 and some decline since that time.8

California Least tern generally nest between March and September, when they are most at risk
from human disturbance during nesting season. Like plovers, terns are also harmed when made
to flush from nesting and foraging activities by noise and disturbance associated with human
activities including ORV use. While some human disturbance has been managed with fencing at
nesting areas, it has not been entirely successful at Oceano SVRA. The design and management
of the exclosures to protect California least terns at Oceano SVRA has not always been in
accordance with best practices including those recommended by the California Department of
Fish and Wildlife.9 For example, in the past, mortalities have resulted from collisions with
poorly designed fences on the exclosures.10 The most recently documented non-predation
mortalities in 2016 appear to have been from unknown causes.

5.      South-Central California Steelhead

Arroyo Grande Creek within the Oceano Dunes SVRA in part of the designated critical habitat
for threatened south-central California steelhead. When the creek is flowing across the beach
seasonally in winter and spring, vehicles crossing the creek and driving in the creek-bed may
adversely affect steelhead habitat.

In April 2008, State Parks adopted a plan to avoid take of South-Central California Coast
Steelhead in San Luis Obispo Coastal Units of the State Park System. That document noted that
motor vehicles crossing Arroyo Grande creek could potentially affect steelhead. State Parks also
adopted motor vehicle restrictions regarding crossing Arroyo Grande Creek, stating:

        It is prohibited to cross Arroyo Grande Creek in any other manner than by
        crossing the creek as close to the ocean waterline as possible and parallel to the
        ocean waterline. Driving upstream or downstream in the creek channel or in any
        other manner in the creek channel is prohibited. If the creek crossing is posted
        “closed”, crossing the creek is prohibited.11

Unfortunately, these restrictions appear to be often ignored and rather than only crossing the
creek in the manner described, many ORVs have continued to drive in and through the creek
more widely.12



8
  See 2016 ODSVRA Annual Report, at p. 17-18.
9
  See CDFW letters dated March 3, 2016 and July 3, 2015 (Attachment 7, Attachment 8).
10
   See CDFW letter dated March 3, 2016 re 2014 tern deaths.
11
   Department of Parks and Recreation, OHMVR Division, Oceano Dunes District, Oceano Dunes SVRA
and Pismo State Beach, Order No. 554-005-2015, January 26, 2015, Motor Vehicle Operation
(Attachment 9).
12
   When additional restrictions were posted in winter 2017, local observers noted that these signs were
largely ignored.

Notice of Intent to Sue for Violations of the Endangered Species Act
July 19, 2017                          Attachment A Page 000019                          Page 6
     Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 20 of 28 Page ID #:20




On January 10, 2017, NOAA Fisheries suggested specific revisions to new draft creek-crossing
guidelines to protect steelhead particularly when the water is over 1 foot deep at the crossing
including surveying for smolts prior to crossings or closing the creek crossing during and after
storm events for up to 48 hours or until the water has receded. To date, the Center can find no
evidence that State Parks has adopted additional protective creek-crossing guidelines including
the suggested revisions from NOAA Fisheries. As a result, potential impacts to South-Central
California steelhead populations and its critical habitat are likely to be occurring, including
through water quality degradation, changes in the creek bed and banks, and direct impacts to
fish.

6.      Violation of the ESA

The available information shows that activities authorized and permitted by State Parks have
resulted in prohibited take of snowy plovers through direct killing, harming, and harassment. 13
This take is the direct and proximate consequence of the State Parks’ management of the Oceano
Dunes SVRA and specifically State Parks’ authorization of motorized vehicle use within
occupied snowy plover habitat. It is reasonably foreseeable that future activities permitted by the
State Parks at the Oceano Dunes SVRA, including special events and general motorized vehicle
use in snowy plover habitat, will result in additional prohibited take of snowy plovers. So long
as the State Parks allows motorized vehicle use in areas occupied by snowy plovers without
adequate protective measures, the State Parks is committing an ongoing take in violation of the
ESA.

No exception or authorization exists that would allow the taking of snowy plovers.14 Although
Section 10 of the ESA provides for HCPs that, if approved by the Service, could authorize a
certain level of take, State Parks does not have an HCP for snowy plovers at Oceano Dunes
SVRA. State Parks has claimed that it has been developing an HCP for the Oceano Dunes SVRA
pursuant to section 10 of the ESA for over two decades, but no such plan has been approved by
the Service or even noticed for public review.

Activities authorized by the State Parks that are reasonably likely to result in prohibited take of
snowy plovers may be enjoined under the ESA. See United States v. Town of Plymouth, 6
F.Supp.2d 81, 91 (D.Mass. 1998) (preliminary injunction issued against township which
authorized off-road vehicles on a beach that was habitat for threatened piping plovers);
Defenders of Wildlife v. Administrator, Envtl. Protection Agency, 688 F. Supp. 1334, 1356-1357
(D. Minn. Apr. 11, 1988) aff’d 882 F.2d 1294 (1989) (enjoining the EPA from continuing its
registration of strychnine until it could do so without illegally taking protected species of
wildlife).

Accordingly, State Parks has violated and continues to violate section 9 of the ESA. Pursuant to
the citizen suit provision of the ESA, 16 U.S.C. sections 1540(g)(1)(A) and (2)(A), the Center is
providing you with sixty days’ notice of our intention to commence a civil action to challenge

13
   2016 ODSVRA Annual Report, Table G.4, at p. 140; USFWS letter dated Dec. 22, 2016 at 1.
14
   As noted above, the Service has not finalized any section 4(d) special rule for the snowy plover, and it
is doubtful that such a rule would authorize taking under these circumstances even if the 2006 proposed
rule is eventually finalized.

Notice of Intent to Sue for Violations of the Endangered Species Act
July 19, 2017                          Attachment A Page 000020                              Page 7
   Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 21 of 28 Page ID #:21




the foregoing violations of law and any violations that may occur after service of this notice
letter, and to seek their remediation in a court of law.

We are hopeful that State Parks will act to prevent take of snowy plovers that results from
activities authorized by State Parks, and that representatives of State Parks will contact us prior
to the commencement of legal action to discuss State Parks’ obligations under the ESA. If you
have any questions about the issues raised in this letter, please feel free to contact us at any time.

        Sincerely,


John Buse, Senior Counsel, Legal Director               Lisa T. Belenky, Senior Attorney
Center for Biological Diversity                         Center for Biological Diversity
1212 Broadway, Suite 800                                1212 Broadway, Suite 800
Oakland, California 94612                               Oakland, CA 94612
(323) 533-4416                                          (510) 844-7107
jbuse@biologicaldiversity.org                           lbelenky@biologicaldiversity.org

Attachments (on disk with hard copy):

Attachment 1: San Luis Obispo County Air Pollution Control District, Notice of Violation Number
              2963, dated June 12, 2017

Attachment 2: 2017 Nesting Season Management Plan to Avoid Take of the California Least Tern and
              Western Snowy Plover at Oceano Dunes State Vehicular Recreation Area, San Luis
              Obispo County, California, February 2017

Attachment 3: Nesting of the California Least Tern and Western Snowy Plover at Oceano Dunes SVRA,
              San Luis Obispo County, California, 2016 Season, November 2016

Attachment 4: USFWS letter dated Dec. 22, 2016, “Oceano Dunes State Vehicular Recreation Area,
              Second Notice of Additional Endangered Species Act Violations”

Attachment 5: USFWS letter dated March 29, 2016, “Oceano Dunes State Vehicular Recreation Area
              Endangered Species Act Violations and Habitat Conservation Plan”

Attachment 6: Letter dated January 6, 2017 from Center for Biological Diversity to California Coastal
              Commission re: “Comments re Oceano Dunes SVRA CDP review: Th14a January12,
              2017 Commission Agenda”

Attachment 7: Letter dated March 3, 2016 from CDFW “2016 Nesting Plan for California Least Tern at
              Oceano Dunes SVRA”

Attachment 8: Letter dated July 3, 2015 from CDFW “Management of California least Tern at Oceano
              Dunes SVRA”

Attachment 9: Department of Parks and Recreation, OHMVR Division, Oceano Dunes District, Oceano
              Dunes SVRA and Pismo State Beach, Order No. 554-005-2015, January 26, 2015, Motor
              Vehicle Operation

Notice of Intent to Sue for Violations of the Endangered Species Act
July 19, 2017                          Attachment A Page 000021                         Page 8
      Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 22 of 28 Page ID #:22




cc:      (email only)

         Jay Chamberlin, Chief Natural Resources Division, Cal. Department of Parks & Recreation,
         Jay.Chamberlin@parks.ca.gov
         Christopher Conlin, Deputy Director, OHMVR Division, Cal. Department of Parks & Recreation,
         christopher.conlin@parks.ca.gov
         Kathryn Tobias, Senior Staff Counsel, California Department of Parks and Recreation,
         Kathryn.Tobias@parks.ca.gov
         Brent Marshall, District Superintendent, California Department of Parks and Recreation,
         brent.marshall@parks.ca.gov
         Stephen P. Henry, U.S. FWS Field Supervisor, Ventura FWO, Steve_Henry@fws.gov
         Lena Chang, Senior Biologist, USFWS, Ventura FWO, lena_chang@fws.gov
         Julie Vance, Regional Manager, CDFW Julie.Vance@wildlife.ca.gov
         Kevin Hunting, , Chief Deputy Director, California Department of Fish and Wildlife,
         Kevin.Hunting@wildlife.ca.gov
         Brittany Struck, Natural Resource Management Specialist, U.S. Department of Commerce,
         NOAA Fisheries West Coast Region brittany.struck@noaa.gov
         California Coastal Commission: John Ainsworth, Acting Executive Director,
         john.ainsworth@coastal.ca.gov
         Yair Chaver, Coastal Program Analyst, Central Coast District Office, Coastal Commission,
         Yair.Chaver@coastal.ca.gov




Notice of Intent to Sue for Violations of the Endangered Species Act
July 19, 2017                          Attachment A Page 000022                       Page 9
  Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 23 of 28 Page ID #:23




                            Attachment B:
June 10, 2020, Supplement to 2017 Notice of Intent to Sue for
Violations of Section 9 of the Federal Endangered Species Act
for Taking Western Snowy Plover, Oceano Dunes State
Vehicular Recreation Area




                          Attachment B Page 000023
      Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 24 of 28 Page ID #:24




            CENTER for BIOLOGICAL DIVERSITY                                       Because life is good.




                              VIA EMAIL AND CERTIFIED MAIL

      June 10, 2020

      Wade Crowfoot                                     David Bernhardt
      Secretary for Natural Resources                   Secretary of the Interior
      Cal. Natural Resources Agency                     U.S. Department of the Interior
      1416 Ninth Street, Suite 1311                     1849 C Street, N.W.
      Sacramento, CA 95814                              Washington DC 20240
      Email: secretary@resources.ca.gov                 exsec@ios.doi.gov

      Lisa Mangat, Director                             Aurelia Skipwith, Director
      Cal. Department of Parks & Recreation             U.S. Fish and Wildlife Service
      PO Box 942896                                     1849 C Street, N.W., Room 3331
      Sacramento CA 94296-0001                          Washington DC 20240-0001
      Email: lisa.mangat@parks.ca.gov                   Aurelia_Skipwith@fws.gov

      Charlton H. Bonham                                Paul Souza, Regional Director
      Director, Cal. Dept of Fish & Wildlife            U.S. Fish and Wildlife Service
      1416 9th Street, 12th Floor,                      Region 8 - Pacific Southwest Region
      Sacramento, CA 95814                              2800 Cottage Way, Room W-2606
      Email: director@wildlife.ca.gov                   Sacramento, CA 95825
                                                        Email: paul_souza@fws.gov

Re:      Supplement to 2017 Notice of Intent to Sue for Violations of Section 9 of the Federal
         Endangered Species Act for Taking Western Snowy Plover, Oceano Dunes State
         Vehicular Recreation Area

Dear Secretary Crowfoot, Director Mangat, and Director Bonham, Regional Director Souza,
Director Skipwith, and Secretary Bernhardt,

        I am writing on behalf of the Center for Biological Diversity (the “Center”) to inform you
of violations of the Endangered Species Act, 16 U.S.C. § 1531, et seq. (“ESA”) arising from
activities authorized by the California Department of Parks and Recreation (“State Parks”) at
Oceano Dunes State Vehicular Recreation Area, and to request that you take immediate action to
remedy these violations. This letter supplements our notice letter dated July 17, 2017 (“2017
Notice”; Attachment A). The activities described in this notice reflect in at least part a
continuation of the unlawful practices and policies set forth in the 2017 Notice. These practices
violate the take provisions of the ESA and, if they are not curtailed, the Center intends to
promptly commence a civil action against you and other responsible state officials or employees,
acting in their official capacity, for violations of section 9 of the ESA. 16 U.S.C. §
1538(a)(1)(B).




                                    Attachment B Page 000024
    Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 25 of 28 Page ID #:25




        Background law and information about many ongoing activities that violate the ESA are
provided in the 2017 Notice. Of particular note for this supplemental notice is that Section 9 of
the ESA specifically prohibits the “take” of an endangered species, 16 U.S.C. §1538(a)(1)(B), a
term broadly defined to include harassing, harming, pursuing, wounding or killing such species,
16 U.S.C. §1532(19). The term “harm” is further defined to include “significant habitat
modification or degradation where it … injures wildlife by significantly impairing essential
behavioral patterns, including breeding, feeding or sheltering.”50 C.F.R. § 17.3 “Harass”
includes any “act or omission which creates the likelihood of injury to wildlife by annoying it to
such an extent as to significantly disrupt normal behavior patterns which include, but are not
limited to, breeding, feeding, or sheltering.” Id. The ESA’s legislative history supports “the
broadest possible” reading of “take.” Babbitt v. Sweet Home Chapter of Communities for a
Great Oregon, 515 U.S. 687, 704-05 (1995).

        The 2017 Notice explained in detail how the States Parks are taking snowy plovers and
other federally protected species by authorizing, facilitating, and failing to take appropriate
action to prevent impacts to snowy plover nesting areas from ORVs and other motorized
vehicles.

        The current status quo on the ground at Oceano Dunes is that snowy plovers are nesting
more widely along the beach and foredunes at Oceano Dunes than they have in years where
motorized vehicles were riding and parking on the beach and foredunes. Due to the Covid-19
crisis Oceano SVRA was closed to public motorized vehicles on March 28, 2020, and all other
state parks were closed to motorized vehicles on March 29, 2020.1 For the first time in many
years, snowy plovers are able to utilize more suitable habitat at ODSVRA for nesting, including
in areas where they have not been able to nest in the past due to interference from ORVs and
other vehicles on the beach.

        When the Center became aware that plover nesting areas are more widespread than in
other years,2 we contacted State Parks staff to ensure that these nesting birds are being
adequately protected in keeping with the issues raised in the 2017 Notice. In response, however,
State Parks staff provided current documents stating that, far from protecting the nesting plovers,
in the interests of facilitating vehicle use in these areas they are actively undertaking measures to
prevent and discourage nesting in some areas of Oceano Dunes SVRA in anticipation of
reopening the area to motorized vehicles. (See Attachment D, email exchange and attachments
E, F, G) The document entitled “Active snowy plover and least tern nests as of 27 May 2020 and
total nests found for each area of Oceano Dunes SVRA” (Attachment F) documents 15 active
plover nests (18 nests total) outside the exclosure areas. The document entitled “Protocols to
protect western snowy plover and California least tern during 2020 Oceano Dunes State
Vehicular Area park reopening” (Attachment D at 1) states that in preparation for reopening to
vehicles, staff activities include: “Daily early morning focused monitoring and clearing of
“Watch Areas” (WA’s) where plover scrapes have been found in the riding area – following
normal protocols the areas are scanned for plovers and areas are walked to search for nests.
Scrapes found are scuffed out and marked with pin flags.” (Emphasis added.) “Scrapes” are

1
 https://www.parks.ca.gov/NewsRelease/947
2
 Center staff documented some of the current environmental conditions on May 15 and 25, 2020 and again on June
7, 2020. (See Report from May 25, 2020, Attachment B; Report from June 7, 2020. Attachment C.)

Supplemental Notice of Intent to Sue for Violations of the Endangered Species Act
June 10, 2020                        Attachment B Page 000025                                  Page 2
    Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 26 of 28 Page ID #:26




excavated by male snowy plovers to attract female mates, so “scuffing” out these structures
interferes with mating and breeding activities and is a form of harassment and “take” under the
ESA. State Parks also stated that as part of these activities “In an attempt to deter nesting in the
riding area, staff are placing multiple stakes with streamers in limited areas where scrapes are
found.” (Attachment C, email response.)

       The attached May 25 and June 7 reports (Attachments B and C) document State Parks’
use of mylar flags or streamers as a “hazing” technique to discourage plover nesting and habitat
use and also document active use of these areas by snowy plovers – both adults and chicks -
outside of the exclosure areas between mileposts 4 and 6.

        These activities continue and compound the legal violations set forth in the 2017 Notice.
As detailed in that Notice, authorizing and facilitating extensive vehicle use in snowy plover
breeding areas is a clear violation of Section 9 of the ESA. Regrettably, scaling back or halting
vehicle use, the State Parks is undertaking the same kinds practices and others that violate the
ESA and implementing regulations. Because all of the State Parks activities to discourage
nesting, mating and breeding in the interests of facilitating motorized vehicle use are causing
“take” under the federal Endangered Species Act, including by harming and harassing plovers,
and State Parks has no permit that covers these activities, it is in violation of section 9 of the
ESA. Moreover, because the activities State Parks is undertaking to discourage nesting are
intended to, and are in fact, disrupting normal behavior patterns, particularly mating, nesting and
breeding, they are prohibited under the section 9 of the ESA and it is clear that State Parks is
actively taking snowy plovers in violation of the ESA.3

        We urge State Parks to immediately cease all activities that take snowy plovers, including
actions to discourage nesting and other breeding behaviors. We urge State Parks to act to
prevent other take that could result from activities authorized by State Parks, including reopening
Oceano Dunes to motorized vehicles at this time. We are hopeful that representatives of State
Parks will contact us prior to the commencement of legal action to discuss State Parks’
obligations under the ESA. If you have any questions about the issues raised in this letter, please
feel free to contact us at any time.

         Sincerely,



John Buse, Senior Counsel, Legal Director                   Lisa T. Belenky, Senior Attorney
Center for Biological Diversity                             Center for Biological Diversity
1212 Broadway, Suite 800                                    1212 Broadway, Suite 800
Oakland, California 94612                                   Oakland, CA 94612
(323) 533-4416                                              (510) 844-7107
jbuse@biologicaldiversity.org                               lbelenky@biologicaldiversity.org



3
 It appears State Parks actions may also be “taking” least terns by interfering with foraging and other normal
behaviors in violation of the ESA.

Supplemental Notice of Intent to Sue for Violations of the Endangered Species Act
June 10, 2020                        Attachment B Page 000026                                       Page 3
      Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 27 of 28 Page ID #:27




Attachments (via email):

Attachment A: 2017 Notice

Attachment B: Report, Oceano Plovers May 25, 2020, Jeff Miller

Attachment C: Report, Ocean Plovers, June 7, 2020 Jeff Miller

Attachment D: Email String with Ronnie Glick

Attachment E: Protocols to protect western snowy plover and California least tern during 2020
             Oceano Dunes State Vehicular Area park reopening. Pgs.3

Attachment F: Active snowy plover and least tern nests as of 27 May 2020 and total nests found
              for each area of Oceano Dunes SVRA.

Attachment G: 2020 NESTING SEASON MANAGEMENT PLAN TO AVOID TAKE OF THE
             CALIFORNIA LEAST TERN AND WESTERN SNOWY PLOVER AT
             OCEANO DUNES STATE VEHICULAR RECREATION AREA, SAN LUIS
             OBISPO COUNTY, CALIFORNIA

cc:      (email only)

         Jay Chamberlin, Chief Natural Resources Division, Cal. Department of Parks &
         Recreation, Jay.Chamberlin@parks.ca.gov
         Dan Canfield, Deputy Director (Acting), OHMVR Division, Cal. Department of Parks &
         Recreation, dan.canfield@parks.ca.gov
         Kathryn Tobias, Senior Staff Counsel, California Department of Parks and Recreation,
         Kathryn.Tobias@parks.ca.gov
         Kevin Pearce, Acting District Superintendent, Oceano Dunes District, Oceano Dunes
         SVRA, California Department of Parks and Recreation, Kevin.Pearce@parks.ca.gov
         Ronnie Glick, Senior Environmental Scientist, California Department of Parks and
         Recreation, Oceano Dunes District, Ronnie.Glick@parks.ca.gov

         Stephen P. Henry, U.S. FWS Field Supervisor, Ventura FWO, Steve_Henry@fws.gov
         Lena Chang, Senior Biologist, USFWS, Ventura FWO, lena_chang@fws.gov

         Valerie Termini, Chief Deputy Director, California Department of Fish and Wildlife,
         Valerie.Termini@wildlife.ca.gov
         Stafford Lehr, Deputy Director Wildlife and Fisheries Division, California Department of
         Fish and Wildlife, Stafford.Lehr@wildlife.ca.gov
         Julie Vance, Regional Manager, CDFW Central Region (Region 4)
         Julie.Vance@wildlife.ca.gov

         Alecia Van Atta, Assistant Regional Administrator, California Coastal Office – National
         Marine Fisheries Service alecia.vanatta@noaa.gov


Supplemental Notice of Intent to Sue for Violations of the Endangered Species Act
June 10, 2020                        Attachment B Page 000027                       Page 4
   Case 2:20-cv-09965 Document 1 Filed 10/29/20 Page 28 of 28 Page ID #:28




        John Ainsworth, Executive Director, Coastal Commission,
        john.ainsworth@coastal.ca.gov
        Kevin Kahn, District Supervisor, Central Coast District Office, California Coastal
        Commission: Kevin.Kahn@coastal.ca.gov




Supplemental Notice of Intent to Sue for Violations of the Endangered Species Act
June 10, 2020                        Attachment B Page 000028                       Page 5
